1    Bird & Van Dyke, Inc.
     A Professional Law Corporation
2
     David S. Van Dyke, CABN 154402
3    Mary Ann F. Bird, CABN 206770
     2111 W. March Lane
4    Suite B300
     Stockton, CA 95207
5
     Telephone      209.478.9950
6    Facsimile      209.478.9954
     Attorneys for Defendant RAMON INZUNZA MENDOZA
7

8                                  UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
     THE UNITED STATES OF AMERICA,                       Case No.: 1:18 CR 00010 LJO SKO
11
                      Plaintiff,
12
     vs.                                                 STIPULATION AND ORDER TO
13                                                       CONTINUE JUDGMENT AND
14   RAMON INZUNZA MENDOZA,                              SENTENCING HEARING

15                    Defendant.
16

17                                             STIPULATION

18   Plaintiff, United States of America, by and through its counsel of record, and the Defendant, by
19
     and through his counsels of record, hereby stipulate as follows:
20

21         1. On December 10, 2018, Defendant pled guilty to Count 1 of the Indictment and the
22
              matter was referred to the Probation Office for preparation of a pretrial investigation
23
              report. The matter is presently set for judgment and sentencing on March 4, 2019.
24

25
           2. Defense notified the Government of her conflicting trial schedule and of the need for
26
              additional time to gather, analyze and present information relevant to the Court’s
27

28
              consideration of the 18 U.S.C 3553(a) factors before the imposition of sentence. Having

     BIRD & VAN DYKE, INC.
     STIPULATION AND PROPOSED ORDER RE: RESETTING OF JUDGMENT AND SENTENCING
     PAGE: 1
1          considered defense counsel’s request, the Government has no opposition to the requested
2
           date. Similarly, Supervising Probation Officer Anthony Andrews of US Probation also
3
           has no opposition to this request.
4

5

6       3. Therefore, by this stipulation, defense respectfully requests that this Court continue the

7          judgment and sentencing hearing until April 1, 2019 at 8:30 AM.
8

9
        4. Defense also kindly requests that all dates pertinent to the preparation of the Presentence
10
           Investigation Report be adjusted accordingly to reflect the new sentencing date of April
11

12         1, 2019.

13

14
        5. Because the Defendant has pled guilty, the provisions of the Speedy Trial Act do not
15
           apply to this request.
16

17
     IT IS SO STIPULATED.                         Respectfully submitted,
18
     Dated: December 13, 2018                     McGREGOR W. SCOTT
19                                                United States Attorney
20
                                                  ___/s/ Ross Pearson_____________
21                                                ROSS PEARSON
                                                  Assistant United States Attorney
22

23
     Dated: December 13, 2018                     ___/s/ Mary Ann F. Bird_____________
24                                                MARY ANN F. BIRD
                                                  Attorney for RAMON INZUNZA MENDOZA
25

26

27

28

     BIRD & VAN DYKE, INC.
     STIPULATION AND PROPOSED ORDER RE: RESETTING OF JUDGMENT AND SENTENCING
     PAGE: 2
1

2
                               [PROPOSED] FINDINGS AND ORDERS
3
            The Court hereby continues the judgment and sentencing hearing to April 1, 2019 at 8:30
4
     AM. All dates previously set for the preparation of the Presentence Investigation Report and for
5

6    the filing of documents with the Court are reset consistent with judgment and hearing date of

7    April 1, 2019.
8

9                     IT IS SO ORDERED.

10                                                Dated:    December 13, 2018                   /s/
11   Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     BIRD & VAN DYKE, INC.
     STIPULATION AND PROPOSED ORDER RE: RESETTING OF JUDGMENT AND SENTENCING
     PAGE: 3
